                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

TODD JAGER,

               Plaintiff,

v.                                                         CV No. 18-743 GBW/CG

JAMES MULHERON, et al.,

               Defendants.

                            ORDER SETTING TELEPHONIC HEARING

      THIS MATTER is before the Court at the request of the parties for a hearing

regarding a discovery dispute. IT IS HEREBY ORDERED that a hearing will be held by

telephone on Thursday, July 18, 2019, at 1:30 p.m.

      Parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-9415,

follow the prompts, and enter the Access Code 7467959, to be connected to the

proceedings.




                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
